Citation Nr: 0930089	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  02-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a body 
concussion related to a bomb blast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The Veteran perfected appeals for claims for 
service connection for residuals of a body concussion, hiatal 
hernia and gastroesophageal disease, vertigo, bilateral light 
sensitivity, bilateral hearing loss, tinnitus, and 
posttraumatic stress disorder (PTSD).

This appeal has been before the Board on three previous 
occasions.  At the time of the last Board decision, issued in 
March 2009, service connection had previously been granted 
for bilateral hearing loss, tinnitus and PTSD.  It had also 
been conceded that the Veteran served in combat to include in 
the Battle of the Bulge.  In the March 2009 decision, the 
Board denied the claims for hiatal hernia and 
gastroesophageal disease, vertigo, and bilateral light 
sensitivity.  The Board again remanded the claim for 
residuals of a body concussion related to a bomb blast for 
additional development.  Specifically, the Board found 
another remand was required to obtain another VA examination 
to further address whether the Veteran has residuals of a 
body concussion, to include recent assertions that he 
incurred a back injury during this incident.  The Board also 
directed that any outstanding records be obtained and that 
the Appeals Management Center (AMC) ensure compliance with 
all notice and assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA).  After review 
of the subsequent development, the Board finds that the AMC 
has substantially complied with the directives contained in 
the prior Board remands regarding this claim remaining on 
appeal  Therefore, this claim is ripe for adjudication upon 
the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The directed VA examination was conducted in May 2009.  Based 
on review of this examination report, the Board finds that it 
raises a new claim for service connection for an eye 
disability.  In the Board's judgment, the claim for service 
connection for residuals of a concussion, currently in 
appellate status, does not contemplate the issue of an eye 
disability and highlights that an eye disability, claimed as 
bilateral light sensitivity, was denied in the March 2009 
Board decision.  The RO is directed to take all appropriate 
action regarding this claim, to include consideration of 
whether this raised claim constitutes an application to 
reopen the claim for service connection for bilateral light 
sensitivity.  See 38 C.F.R. § 3.156.

In a February 2008 decision, the AMC found that the Veteran 
was not competent to handle disbursement of funds, and the 
record indicates that a fiduciary has been appointed.  The 
instant appeal, however, has been prosecuted by the Veteran.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to this 
claim that he has not submitted to VA.

2.  The evidence establishes that the Veteran has disability 
manifested by unsteadiness/loss of balance as a residual of 
the bomb blast incurred during service; the preponderance of 
the evidence of record is against a finding that the Veteran 
has other symptoms/disabilities that are residuals of a body 
concussion related to the bomb blast that are not currently 
service connected.


CONCLUSION OF LAW

Service connection for disability manifested by 
unsteadiness/loss of balance, as a residual of a body 
concussion, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board highlights that the instant decision grants service 
connection for disability manifested by unsteadiness/loss of 
balance as a residual of the bomb blast experienced during 
service.  The instant decision, however, also effectively 
denies service connection for any other symptoms/disabilities 
that are claimed residuals of a body concussion.  In these 
circumstances, despite the grant of a portion of the claim, 
the Board will proceed to evaluate VA's attempts to meet the 
notification and assistance requirements in this appeal.

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
multiple notification letters during the pendency of this 
appeal, to include an April 2009 notification letter.  This 
letter met the VCAA notification requirements.  The Veteran 
was informed about the information and evidence not of record 
that is necessary to substantiate his claim adjudicated on 
the merits in this decision; the information and evidence 
that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  In addition, 
the letter provided the Veteran notice regarding the evidence 
and information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the April 
2009 VCAA letter noted above was issued after the rating 
decision on appeal, and thus was not timely.  The AMC cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
July 2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and the reports of VA examinations.  
The record also contains reports from multiple VA 
examinations, to include the report from a May 2009 VA 
examination obtained subsequent to the last Board remand.  
After review of this examination report, the Board finds that 
this opinion is adequate and provides competent, non-
speculative evidence regarding the etiology questions at 
hand.  There is no duty to provide another examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Board is cognizant, that while the claims file contains 
service treatment records, personnel records have been 
presumed to have been destroyed by fire.  Regarding the 
missing personnel records, the Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his claims.  In this case, the personnel records 
were relevant to whether the Veteran engaged in combat.  
Subsequent to the July 2005 Board remand, the AMC determined 
that the Veteran had engaged in combat.  The Board does not 
disturb this finding.  Thus, as it has been conceded that the 
Veteran engaged in combat, there is no additional duty to 
consider the effect of the missing personnel records. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated on the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A combat Veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The provisions of 38 U.S.C.A. § 1154(b), however, can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran has contended that he sustained concussion 
injuries subsequent to a bomb blast during service.  The 
Veteran has asserted that a bomb went into the fox hole he 
was in, and went off.  The Veteran indicated that he 
subsequently had temporary blindness, deafness, and had 
internal bleeding, with blood coming through his skin.  
Service treatment records do not indicate any residuals of a 
body concussion.  At the time of the March 2008 decision, the 
Board denied service connection for vertigo and bilateral 
light sensitivity.

As indicated above, since the November 2001 claim from which 
the instant appeal arises was filed, service connection for 
PTSD, hearing loss and tinnitus has been granted.  The Board 
also highlights that the Veteran underwent VA examinations in 
June and July 2007.  In a June 2007 VA examination, the 
examiner noted that the blast caused trauma to the head and 
low back, with the Veteran having "hurt his back" in this 
trauma.  The examiner noted that the Veteran had mild to 
moderate impaired range of motion and the Veteran reported 
that he had chronic back problems.  The examiner did not 
appear to have specifically considered whether the Veteran 
had a chronic back disability diagnosis and did not provide 
an opinion regarding whether any such disability was 
attributable to service, to include the in-service trauma.  

Thus, at the time of the March 2009 remand, the Board had 
found sufficient evidence was of record to adjudicate the 
claims on the merits for claims for vertigo and bilateral 
light sensitivity.  In denying the claim for service 
connection for vertigo, the Board discussed evidence of 
record that indicated that the Veteran had a current vertigo 
disability and that he had inner ear disability, and the 
contention that vertigo was due to heat stroke experienced in 
service.  The Board discussed the relevant evidence to 
include post-service medical evidence dated over several 
decades, to begin with VA examinations dated in April and May 
1947.  The Board remanded, however, for an additional 
examination to specifically address the question of whether 
there were residuals of a body concussion, to include the new 
assertion that these residuals included a back disability.

The Veteran underwent this examination in May 2009.  The 
examiner documented review of the claims file.  The examiner 
indicated knowledge that the contended residuals resulted 
from the bomb blast the Veteran experienced during the Battle 
of the Bulge.  The examiner indicated that the Veteran had 
frequent gait difficulty.  The examiner also noted that the 
Veteran had a history of vision problems, noting that the 
Veteran had a "50 percent blindness" from the bomb blast.  
The examiner also noted that the Veteran had a history of 
cognitive problems, noting that the Veteran had Alzheimer's 
for 5 to 10 years.  The examiner found that the Veteran had 
abnormal balance, as he could not stand with his eyes closed.  
On X-ray examination, the impression was of slight 
degenerative changes of the lumbar spine.

The examiner diagnosed "residuals of a body concussion" 
noting that the Veteran could not bend over without getting 
dizzy, and has a lot of falls at home.  The examiner found 
that there was not evidence of lumbar back pain or residuals.  
Addressing the question of residuals of a body concussion to 
include lumbar back injury from in-service bomb blast, the 
examiner wrote that it "is not caused by or a result of 
suffered bomb blast."  Under rationale, the examiner wrote 
that the "only problems [the Veteran] has from that incident 
is loss of vision and hearing," writing that the Veteran did 
not complain of any other problems.

Analysis

The record reveals that the Veteran participated in the 
Battle of the Bulge (the Ardennes Campaign.)  The Board is 
both cognizant and appreciative of the tremendous hardship 
the Veteran endured due to this honorable service.  

As outlined above, several specific claims have previously 
adjudicated, leading to the granting of service connection 
for PTSD, hearing loss and tinnitus, and the denial of claims 
for vertigo, bilateral light sensitivity, and hiatal hernia 
and gastroesophageal disease.  The Board is cognizant that 
the adjudication of the claim presently on appeal and those 
previously adjudicated have been complicated by 
inconsistencies in the record and claims involving 
overlapping claimed symptoms.  In this regard, the remaining 
claim is general in nature - service connection for residuals 
of a body concussion.  Thus, there is no one claimed 
disability or claimed diagnosis.  With this in mind, in the 
May 2009 VA examination, obtained subsequent to the Board 
remand, the examiner made finding relevant to an eye 
disability.  As noted in the Introduction, the Board finds 
that this issue is outside the scope of the claim remaining 
on appeal, and therefore, refers this raised claim to the RO.  
The Board notes that the examiner indicated that the Veteran 
had hearing loss that was a residual of the bomb blast.  
Service connection is currently in effect for this 
disability.

Upon remand, the examiner was directed to specifically 
evaluate the raised contention regarding a back disability.  
Although the issue of a back injury was raised in a previous 
VA examination report, there was no positive nexus opinion 
that indicated that the Veteran had a current back disability 
as a residual of the bomb blast experienced in service.  In 
the examination report, the examiner included findings from 
X-rays that were read to indicate slight degenerative 
changes.  The examiner also, however, provided an essentially 
negative opinion regarding the back, noting no evidence of 
back pain or residuals and noting, in essence, that the 
Veteran did not complain of back disability at the time of 
the examination.  Read as a whole, therefore, the Board finds 
that the examiner clearly indicated that the Veteran did not 
have a back disability that was a residual of the bomb blast 
experienced in service.

Although the examiner provided a negative response to the 
question of whether the Veteran had residuals of a body 
concussion to include lumbar back injury from in-service bomb 
blast, the Board highlights that the examiner provided a 
positive opinion regarding this bomb blast and a diagnosis of 
"residuals of a bomb blast" in another portion of the VA 
examination report.  In this regard, the examiner wrote that 
the Veteran could not bend over without getting dizzy and has 
a lot of falls at home.  Thus, the examiner indicated that 
these current symptoms were due to the bomb blast.  Although 
cognizant that these symptoms could be considered indicative 
of a vertigo disability previously considered, the Board 
notes that the examiner does not indicate that the named 
residuals were due to a diagnosis of vertigo, providing no 
diagnosis.  In the circumstances of this appeal, therefore, 
the Board finds that service connection is warranted for 
residuals of a body concussion manifested by 
unsteadiness/loss of balance.  The appropriate rating code 
and rating to be assigned this disability will be determined 
by the RO.  See 38 C.F.R. § 4.20.

To the extent that the instant decision denies service 
connection for other symptoms/disabilities claimed by the 
Veteran to be residuals of the bomb blast, the Veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation between the bomb blast and current 
residuals.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That 
is, in the Board's judgment, the determination of current 
residuals of the bomb blast requires an opinion regarding 
medical causation and the Veteran has not been shown to be 
competent to provide such an opinion.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

After consideration of all the evidence of record, the Board 
finds that t service connection for disability manifested by 
unsteadiness/loss of balance, as a residual of a body 
concussion, is warranted.  

The preponderance of the evidence of record is against a 
finding that the Veteran has other symptoms/disabilities that 
are residuals of a body concussion related to the bomb blast 
that are not currently service connected.  Therefore, the 
benefit of the doubt doctrine is not applicable to these 
aspects of the claim and these aspects of the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for disability manifested by 
unsteadiness/loss of balance, as a residual of a body 
concussion, is granted; the claim for service connection for 
residuals of a body concussion is granted only to this 
extent.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


